Orders, Supreme Court, New York County (Herman Cahn, J.), entered March 2, 2004 and April 22, 2004, unanimously affirmed for the reasons stated by Cahn, J., with costs and disbursements. The issue of reasonable attorneys’ fees to be awarded to plaintiff is deemed moot, the issue having been resolved by stipulation between the parties dated April 11, 2005. No opinion. Concur— Saxe, J.E, Ellerin, Nardelli, Gonzalez and Catterson, JJ.
Modification granted to the extent of recalling and vacating the decision and order of this Court entered on October 28, 2004 (11 AD3d 413 [2004]) and a new decision and order is substituted therefor.